IN THE
                         TENTH COURT OF APPEALS

                                No. 10-14-00291-CR

JAVIER RIOS MARTINEZ,
                                                          Appellant
v.

THE STATE OF TEXAS,
                                                          Appellee



                           From the 12th District Court
                              Walker County, Texas
                              Trial Court No. 22614


                           ABATEMENT ORDER


      On December 7, 2004, appellant, Javier Rios Martinez was charged with

intoxication assault with a vehicle causing serious bodily injury. See TEX. PENAL CODE

ANN. § 49.07 (West 2011). Pursuant to a plea bargain with the State, appellant pleaded

guilty to the charged offense. On December 5, 2005, the trial court accepted appellant’s

guilty plea, sentenced him to eight years’ imprisonment, suspended the sentence, and

placed appellant on community supervision for eight years.
        Subsequently, on December 2, 2013, the State filed a motion to revoke appellant’s

community supervision, alleging numerous violations. Presumably after a hearing, the

trial court determined that the allegations contained in the State’s motion to revoke were

true and thereafter revoked appellant’s community supervision and sentenced him to

eight years’ confinement in the Institutional Division of the Texas Department of

Criminal Justice.

        On October 1, 2014, appellant’s retained counsel, Rosalind Kelly, filed a notice of

appeal in this matter. The Clerk’s Record in this matter was filed on November 4, 2014.

Our records indicate that appellant’s counsel did not request that a copy of the Reporter’s

Record be filed in this Court; therefore, on January 12, 2015, we submitted this case on

the Clerk’s Record only.

        On February 18, 2015, we informed Kelly that her brief in this matter was late. In

our February 18, 2015 letter, we noted that, unless a brief or satisfactory response is

received within fourteen days, we would abate this appeal and order the trial court to

conduct a hearing pursuant to Texas Rules of Appellate Procedure 38.8(b)(2)-(3). See TEX.

R. APP. P. 38.8(b)(2)-(3). On March 4, 2015, Kelly filed a motion for extension of time,

requesting an additional sixty days to file her brief in this matter. We granted Kelly’s

motion.

        When we did not receive a response from Kelly within sixty days, we sent another

late brief notice. In our May 15, 2015 letter, we once again informed Kelly that this case

would be abated for further proceedings in the trial court unless Kelly responded within




Martinez v. State                                                                    Page 2
fourteen days. The deadline for Kelly’s response was May 29, 2015. To date, we have not

received a brief or response to our May 15, 2015 letter.

        We hereby abate this appeal to the trial court to conduct any necessary hearings

within twenty-eight (28) days after the date of this order pursuant to Texas Rules of

Appellate Procedure 38.8(b)(2) and (3). See TEX. R. APP. P. 38.8(b)(2)-(3). The trial court

clerk and court reporter shall file supplemental records within forty-two (42) days after

the date of this order.




                                                           PER CURIAM


Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal abated
Order issued and filed on June 18, 2015
Do not publish




Martinez v. State                                                                    Page 3